                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

In the Matter of:                                   )
                                                    )
WILLIAM BARRIER ROBERTS                             )     CASE NO. 18-83442-CRJ7
SSN: XXX-XX-9314                                    )
                                                    )     CHAPTER 7
JUDITH A. KLASS                                     )
SSN: XXX-XX-1315                                    )
                                                    )
       Debtors.                                     )
                                                    )
                                                    )
TAZEWELL T. SHEPARD, as Trustee for,                )     ADVERSARY NO. 21-80040-CRJ
the Chapter 7 Bankruptcy Estate of William          )
Barrier Roberts,                                    )
                                                    )
      Plaintiff,                                    )
                                                    )
v.                                                  )
                                                    )
ROSCOE OWEN ROBERTS, in his capacity,               )
as Personal Representative of William Barrier       )
Roberts, deceased,                                  )
                                                    )
     Defendant.                                     )

        ROSCOE OWEN ROBERTS’ JOINDER IN MOTION FOR EXTENSION
        OF TIME TO FILE ANSWER AND MOTION TO STAY PROCEEDINGS

       COMES NOW, Roscoe Owen Roberts, in his capacity as personal representative of

William Barrier Roberts, deceased (“Defendant”), and files his Joinder in the Motion submitted

on behalf of William Barrier Roberts (“Debtor”) for Extension of Time to File Answer and Motion

to Stay Proceedings (ECF No. 7) (“Motion”), and would state as follows:

1.     Defendant has reviewed the Motion and hereby joins in said request believing that

       additional time is required to assess the allegations contained in the Complaint.

       Furthermore, Defendant agrees with counsel for Debtor that a refinance of the unsecured

       claims of First National Bank of Pulaski should satisfy this debt, thereby leaving the

                                                1

Case 21-80040-CRJ       Doc 9    Filed 04/12/21 Entered 04/12/21 16:31:18          Desc Main
                                 Document      Page 1 of 2
       Trustee with sufficient funds to pay off remining claims.

       WHEREFORE PREMISES CONSIDERED, Roscoe Owen Roberts requests that this

Honorable Court grant Debtor’s Motion for Extension of Time to File Answer and Motion to Stay

Proceedings (ECF No. 7), and, in doing so, grant Defendant the same, allowing an additional ninety

(90) days, until July 12, 2021, to answer the Trustee’s Complaint, plus such further and additional

relief as the Court deems just and proper.

       Respectfully submitted this the 12th day of April, 2021.


                                                     /s/ Kevin D. Heard
                                                     Kevin D. Heard
                                                     Attorney for Roscoe Owen Roberts
Of Counsel:
HEARD, ARY & DAURO, LLC
303 Williams Avenue
Park Plaza, Suite 921
Huntsville, Alabama 35801
Phone: (256) 535-0817
Fax: (256) 535-0818
kheard@heardlaw.com
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of April, 2021, I served a copy of the foregoing
document on the parties listed below via electronic mail at the e-mail address below, unless the
party being served is a registered participant in the CM/ECF System for the United States
Bankruptcy Court for the Northern District of Alabama, service has been made by a “Notice of
Electronic Filing” pursuant to FRBP 9036 in accordance with subparagraph II.B.4. of the Court’s
Administrative Procedures as indicated below:

Notice will be electronically mailed to:
Richard M Blythe Richard_Blythe@alnba.uscourts.gov
Stuart M Maples smaples@mapleslawfirmpc.com
Tazewell Shepard tshepard@ecf.axosfs.com
Tazewell Taylor Shepard, IV ty@ssmattorneys.com

                                                     /s/ Kevin D. Heard
                                                     Kevin D. Heard


                                                2

Case 21-80040-CRJ        Doc 9     Filed 04/12/21 Entered 04/12/21 16:31:18            Desc Main
                                   Document      Page 2 of 2
